Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-5 and 7-21 are allowed. The following is the examiner’s statement for allowance:
Regarding claims 1 and 13, the prior art does not disclose “…a plurality of stackable carts, the non-contact power supply device including a first non- contact power supply unit configured to perform wireless charging of a first stackable cart and a second contact power supply unit configured to perform wireless charging of a second stackable cart stacked immediately behind the first stackable cart…” in combination with the remaining limitations of independent claims 1 and 13. Dependent claims 2-5, 7-12 and 14-21 are also allowed.
The examiner found MASARU (JP2006101577, hereinafter MASARU) and HO (US 2014/0368163 A1, hereinafter HO) to be the closest prior art of record.
MASARU discloses a wireless charging system for a shopping cart, the charging coil is located in the ground between the wheel guides, the charge receiving coil is installed in the lower portion of the shopping cart basket such that when the cart is placed in the wheel guide, the charge transmitting coil and the charge receiving coil are aligned. HO discloses a modular system for charging a plurality of portable devices, the modular system comprises a plurality of inductive charging tiles, each tile comprising an inductive charging coil and male and female contacts on opposite sides to allow the tiles to be interconnected to any number desired by the user. However neither reference not combination disclose forming a modular wheel guide such 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/AHMED H OMAR/
Patent Examiner

/EDWARD TSO/Primary Examiner, Art Unit 2859